DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 08/05/2021 claims, is as follows: Claims 1-2, and 11 have been amended; Claims 27-29 have been added; Claims 13-23, and 25-26 have been canceled; Claims 1-12, 24, and 27-29 are pending. 
Note: The amended specification filed on 08/05/2021 was acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) was submitted on 06/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seurat (US 20050139089, newly cited)
Regarding claim 1, Seurat discloses a cooking system (cooking appliance) comprising: 
a housing (bowl 1) defining a hollow chamber (cooking receptacle) configured to receive food, said housing having an upper portion defining an opening to said hollow chamber (para. 0044; fig. 1); 
a lid (lid 2) movable relative to said housing between an open position (unlocked) and a closed position (locked) (para. 0049); 
a lid lock (locking and unlocking means 3) associated with said lid (lid 2) (para. 0049), said lid (lid 2) being configurable between a lid locked condition (locked) with said housing and a lid unlocked condition (unlocked) with said housing (bowl 1) via said lid lock (locking and unlocking means 3) (para. 0112) (“lock the lid 2 on the bowl 1… by turning the knob 3A clockwise”), wherein moving said lid lock (knob 3A of locking and unlocking means 3) relative to said lid (lid 2) from a first positon (knob 3A at position shown in figs. 9-10) to a second positon (knob 3A at position shown in figs. 3-4) transforms said lid (lid 2) between said lid unlocked condition (unlocked) and said lid locked condition (locked) (para. 0112); and 
at least one vent (safety rod 7) disposed in said lid (lid 2) (figs. 3, 5 indicate safety rod 7 in closed position, and figs. 7 and 9  indicate safety rod 7 in open positon allowing steam to escape), 
wherein said at least one vent (safety rod 7) is configurable between an open vent condition (low position) and a closed vent condition (high position) via actuation of said lid lock (knob 3A) (para. 0111-0114).

[AltContent: textbox (Prior Art
Seurat (US 20050139089))]
    PNG
    media_image1.png
    402
    399
    media_image1.png
    Greyscale




Regarding claim 4, Seurat discloses a cooking system (cooking appliance), wherein the cooking system (cooking appliance) is operable in a non- pressurized cooking mode when said at least one vent (safety rod 7) is in said open vent condition (low position; figs. 7 and 9) and the cooking system (cooking appliance) is operable in a pressurized cooking mode when said at least one vent (safety rod 7) is in said closed vent condition (high position; figs. 3 and 5) (para. 0114-0117).

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Backaert (US 9456713, previously cited)
Regarding claim 1, Backaert discloses a cooking system (cooker 10) comprising: 
a housing (base 12) defining a hollow chamber (in the form of a bowl) configured to receive food, said housing (base 12) having an upper portion defining an opening to said hollow chamber (col. 2, lines 24-29; fig. 1); 
a lid (cover 14) movable relative to said housing (base 12) between an open position (release position) and a closed position (locked positon) (col. 2, lines 35-40); 
a lid lock (lock bar 54) associated with said lid (cover 14) (col.3, lines 34-35), said lid (cover 14) being configurable between a lid locked condition (lock position) with said housing and a lid unlocked condition (release position) with said housing (base 12) via said lid lock (lock bar 54) (col. 3, 4, lines 61-67, 1-9 respectively; fig. 4), wherein moving said lid lock (lock bar 54) relative to said lid (cover 14) from a first position to a second position (“lock bar 54 will rotate downward”) transforms the lid between said lid unlocked condition (release position) and said lid locked condition (lock position) (col. 4, lines 40-55); and
at least one vent (blow vent 76) disposed in said lid (cover 14) (col. 4, lines 27-29; fig. 3 and 5A-5C), 
wherein said at least one vent (blow vent 76) is configurable between an open vent condition (blow vent 76 is opened) and a closed vent condition (blow vent 76 is plugged) via actuation of said lid lock (lock bar 54) (col. 4, lines 40-56; figs. 5A-5C).  

    PNG
    media_image2.png
    732
    449
    media_image2.png
    Greyscale

[AltContent: textbox (Prior Art
Backaert (US 9456713))]


Regarding claim 2, Backaert discloses a cooking system (cooker 10), wherein said lid lock (lock bar 54) is rotatable about an axis relative to the housing (base 12) to transform said lid (cover 14) between unlocked condition (release position) and said lid locked condition (lock position) (“lock bar 54 will rotate downward”, col. 4, lines 40-55). 

Regarding claim 3, Backaert discloses a cooking system (cooker 10), wherein said lid lock further (lock bar 54) comprises a protrusion (lock tab 62) arranged within a slot (slot 60) formed at an exterior of said lid (cover 14), said protrusion being movable between a first position (upward) associated with said lid unlocked condition (release position) and a second position (downward) associated with said lid locked condition (locked position) (fig. 2) (col. 3, lines 34-45, lines 61-67, col. 4, lines 1-9). 
Regarding claim 4, Backaert discloses a cooking system (cooker 10), wherein the cooking system (cooker 10) is operable in a non- pressurized cooking mode when said at least one vent (blow vent 76) is in said open vent condition (blow vent 76 is opened) and the cooking system (cooker 10) is operable in a pressurized cooking mode when said at least one vent (blow vent 76) is in said closed vent condition (blow vent 76 is plugged) (col. 4, lines 40-56) (it is noted that the cooker 10 is used as a regular pot when the cover 14 is not completely locked with the base 12, during which the blow vent 76 is opened).

  Regarding claim 5, Backaert discloses a cooking system (cooker 10), wherein said at least one vent (blow vent 76) is in said open vent condition (blow vent 76 is opened) when said lid (cover 14) is in said lid unlocked condition (release position) and said at least one vent (blow vent 76) is in said closed vent condition (blow vent 76 is plugged) when said lid is in said lid locked position (locked position) (col. 4, lines 40-56). 

Regarding claim 6, Backaert discloses a cooking system (cooker 10), wherein said at least one vent (blow vent 76) further comprises an inlet vent and an outlet vent (annotated fig. 5A), wherein both said inlet vent and said outlet vent are in said open vent condition (blow vent 76 is opened) when said lid (cover 14) is in said lid unlocked condition (release position) and both said inlet vent and said outlet vent are in said closed vent condition (blow vent 76 is plugged) when said lid is in said lid locked position (col. 4, lines 40-56; figs. 5A-5C). 

[AltContent: textbox (Prior Art
Backaert (US 9456713))]
    PNG
    media_image3.png
    211
    487
    media_image3.png
    Greyscale



Regarding claim 7, Backaert discloses a cooking system (cooker 10), wherein said lid (cover 14) is further configurable at an intermediate lid locked condition with said housing (base 12) (col. 4, lines 40-50) (it is noted that “intermediate lid locked condition is the condition that the cover 14 is not completely locked with the base 12. The cover 14 is placed on the base 12 which causes the plug 78 to partially cover the blow vent 76 but not completely seal the blow vent 76).  

Regarding claim 8, Backaert discloses a cooking system (cooker 10), wherein said inlet vent is in said open vent condition and said outlet vent is in said closed vent condition when said lid is in said intermediate lid locked condition (as explained in claim 7, the plug 78 covers partially cover the blow vent 76 during the “intermediate lid locked condition”. In other words, the plug 78 covers the outlet of the blow vent 76 while the inlet of the blow vent 76 is opened. When the cover 14 is locked with the base 12, the plug 78 penetrates through the blow vent 76 sealing the inlet and outlet of the blow vent 76). 

Regarding claim 9, Backaert discloses a cooking system (cooker 10), wherein said lid (cover 14) further comprises a first portion of an engagement mechanism (mating edges 20) and said housing (base 12) further comprises a second portion of said engagement mechanism (bayonet ledges 18), and when said lid (cover 14) is in said lid locked condition (locked position) said first portion (mating edges 20) and said second portion (bayonet ledges 18) of said engagement mechanism are coupled (col. 2, lines 29-40; figs. 2-3).  

Regarding claim 10, Backaert discloses a cooking system (cooker 10), wherein said engagement mechanism (mating edges 20 and bayonet ledges 18) is a bayonet locking system (bayonet) (col. 2, lines 29-40; figs. 2-3).  

Regarding claim 11, Backaert discloses a cooking system (cooker 10), wherein the cooking system (cooker 10) further comprises a user interface (pressure indicator valve 36) including a plurality of inputs (varying pressure within cooking chamber) and a functionality of said user interface (pressure indicator valve 36) is determined in response to a position of said lid lock (blow vent 76) (col. 3, lines 1-11; fig. 7) (it is noted when the blow vent 76 is plugged, the pressure is built within the cooking pot, which causes the stem 42 of the valve 36 to rise).

  Regarding claim 12, Backaert discloses a cooking system (cooker 10), wherein said user interface (pressure indicator valve 36) includes a first portion (fall position) and a second portion (rise position), said first portion is energized when said lid (cover 14) is in release position) and said second portion is energized when said lid is in said lid locked condition (locked position) (col. 3, 4, lines 1-11, 45-56 respectively; fig. 7). 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24, and 27-29 is rejected under 35 U.S.C. 103 as being unpatentable over Seurat in view of Harrison (US 5526734, previously cited)
Regarding claim 24, Seurat discloses a cooking system (cooking appliance), wherein the pressurized cooking mode (safety rod 7 disposed at high position; figs. 3 and 5) includes a conductive cooking mode (para. 0045) (it is noted the pressurized cooker is known to conduct heat from the base).
Seurat does not disclose the non-pressurized cooking mode includes a convection cooking mode. 
[AltContent: textbox (Prior Art
Harrison (US 5526734))]However, Harrison discloses a cooking system (bagel cooker 20), wherein a non-pressurized cooking mode (bake mode) includes a convection cooking mode (convection oven zone 32) and a pressurized cooking mode (boil) includes a conductive cooking mode (heater 96 in boiler zone) (col. 5, 2, lines 1-15, 57-65 respectively; figs. 6-7, and 9) (it is noted that baking is achieved by heating coil 62 and convection fan 64, and boiling is achieved by heater 96).  

    PNG
    media_image4.png
    650
    707
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking system of Seurat to include the heating coil and associated fan such that baking i.e. convection cooking mode and pressure cooking i.e. conductive cooking mode are achieved in the single cooking unit, thereby allowing a user to bake and pressure cook using the same cooker. 

Regarding claim 27, Seurat discloses substantially all the features as set forth above, except the cooking system (cooking appliance) comprising at least one heating element. 
However, Harrison discloses a cooking system (bagel cooker 20) comprising at least one heating element (heater 96, 62) (col. 5, lines 1-15; figs. 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking system of Seurat to include at least one heating element as taught by Harrison, in order to utilize cooking appliance to either bake or boil within the same cooker. 

 Regarding claim 28, Seurat discloses substantially all the features as set forth above, except the cooking system (cooking appliance) comprising a first heating element mounted within the lid and a second heating element disposed within the housing. 
However, Harrison discloses a cooking system (bagel cooker 20) comprising a first heating element (heater 62) mounted within the lid (cover 60) and a second heating element (heater 96) disposed within the housing (col. 3, 5, lines 1-3, 1-15 respectively; figs. 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking system of Seurat to include the first heating element and the second heating element as taught by Harrison, in order to utilize cooking appliance to either bake or boil within the same cooker. 

Regarding claim 29, Seurat discloses substantially all the features as set forth above, wherein the first position of the lid lock (knob 3A of locking and unlocking means 3 shown in figs. 9-10) allows for a first cooking mode (non-pressurized cooking) and the second position of the lid lock (knob 3A of locking and unlocking means 3 shown in figs. 3-4) allows for a second cooking mode (pressurized cooking).
Seurat does not disclose said first position of the lid lock allows for activation of the first heating element in a first cooking mode, and said second position of the lid lock allows for activation of the second heating element in a second cooking mode.
However, Harrison discloses an activation of the first heating element (heater 62 in a first cooking mode (baking), and an activation of the second heating element (heater 96) in a second cooking mode (boiling) (col. 5, lines 1-15).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking system of Seurat to include the first heating element and the second heating element such that the cooking system can be used for both baking and boiling within the same cooker. It would have been obvious to one of ordinary skill in the art to recognize that during baking the lid lock is configured to be in the first position (figs. 9-10) where the safety rod 7 is disposed in low figs. 3-4) where the safety rod 7 is disposed in high position. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 24, and 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16357270, 16357271, 16357175, 16357194, 16357280, 16357277, 16357271, 16357250, 16059876, 16059874, 16402029, 16402023, 16357175, 16784887, 16059876, 16711029, 17139599, 17139572, and 17139602.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application 16357270, 16357271, 16357175, 16357194, 16357280, 16357277, 16357271, 16357250, 16059876, 16059874, 16402029, 16402023, 16357175, 16784887, 16059876, 16711029, 17139599, 17139572, and 17139602 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the copending Application 16357270, 16357271, 16357175, 16357194, 16357280, 
For example, from 16357271, at least independent claim 1 more or less recites the same/similar features of the present application of a housing, a lid, a pressure cooking mode, and a convection cooking mode (i.e. non-pressurized cooking). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application either partly or wholly anticipate claims 1-12, 24, and 27-29 of the instant application, and/or disclose substantially all the features of claims 1-12, 24, and 27-29, with differences that, based on the features that are well-known and expedient in the art, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in order to close or open vent to achieve desired cooking mode. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 1-12, 24, and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US. Patent No. 10,674,868 and US. 10,390,656. 
Although the claims at issue are not identical, they are not patentably distinct from each other. 
It is suggested that the applicant files the Terminal Disclaimer to overcome the Double Patenting rejection. 

Response to Argument
Applicant's arguments filed on 08/05/2021 have been considered but they are not persuasive because: 
Applicant’s Arguments:  with respect to claim 1 on p. 07-08 of the Remarks, “Independent claim 1 as amended recites, in relevant part, "wherein moving said lid lock relative to said lid from a first positon to a second positon transforms said lid between said lid unlocked condition and said lid locked condition." Emphasis added Backaert fails to disclose these features. The Office asserts that Backaert discloses that "said lid lock (lock bar 54) is manually movable (by a user) to transform said lid between said lid unlocked position (release position) and said lid locked condition (lock position)(col. 3, lines 34-35)." Office Action at 8. However, the lock bar 54 does not transform the lid between a locked condition and an unlocked condition. Rather, Backaert states that, "[b ]y rotating the cover 14 with respect to the base from this release positon the mating ledges 20 will pass below the bayonet ledges until the cover 14 reaches a locking positon with respect to the base 12. In this locking positon the interference of the ledges 18 and 20 prevents the cover from rising with respect to the base." Backaert at Col. 2, lines 37-42. As such, the cover 14 must be rotated to transform the lid between an unlocked condition and a locked condition. While lock bar 54 may be lifted as shown in FIG. SC, this does not "transform[] said lid between said lid unlocked condition and said lid locked condition." Rather, the lock bar 54 can be moved and the lid remains locked. As discussed in Col. 5, lines, this allows for venting to occur "while the cover is still in the lock position and the ledges 18 and 20 are still engaged. As such, it is ensured that the cooker is vented before the cover 14 reaches the release positon." Emphasis added Movement of the lock bar 54 simply does not transform the lid between an unlocked
condition and a locked condition. As such, Backaert fails to disclose each and every element of independent claim 1. Claims 2-12 are allowable at least by their dependence on allowable claim 1. As such, Applicant requests withdrawal of the rejections under 3 5 U.S. C. § 102( a)( 1) over Backaert.”
Examiner’s Responses:
The applicant’s argument is respectfully not found persuasive. To lock the cover 14, the cover 14 including the entire lock bar 54 is rotated clockwise such that the lock bar 54 falls under its own weight into a slot 60 (figs. 1-2). It is noted the lock bar 54 rotates as the cover 14 is rotated (“This will rotate entire lock bar 54”). The lock bar 54 also rotates in a vertical direction as the cover 14 reaches the lock position. To unlock the cover 14, the lock bar 54 is rotated upward to release any steam, and then rotated along with the cover 14 in counter-clockwise direction. Therefore, moving the lid lock (lock bar 54) relative to said lid from a first position (the position of lock bar 54 when the cover is first placed on top of base 12) to a second position (position of lock bar 54 at which the lock bar 54 already falls into the slot 60) transforms the lid (cover 14) between said lid unlocked condition and said lid locked position (col. 4, 5, lines 40-56, 16-31 respectively). 

Applicant’s Arguments:  with respect to claim 24 on p. 08-09 of the Remarks,
“To begin, claim 24 depends from independent claim 1 and is therefore allowable. Harrison
fails to cure the deficiencies as noted above. Furthermore, in rejecting claim 24 the Office asserts that, "it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking system ofBackaert to include the heating coil and associated fan such that backing i.e. convection cooking mode and pressure cooking i.e. conductive cooking mode are achieved in the single cooking unit." Office Action at 14. However, such modification would lead to an inoperable device. As discussed in MPEP § 2143.0l(V), [i]f a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." Emphasis added In the present case, Backaert is directed to a "[m]icrowave pressure cooker." Backaert at Abstract. The cover 14 and base 12 "are formed of a polymer suitable for the microwave." Backaert at Col. 2, lines 27-28. The proposed modification would render the device of Backaert unsatisfactory for its intended purpose. It is well known that placing certain materials (such as those forming heating elements, fans, and fan motors) into a microwave is unsafe and dangerous. One having ordinary skill in the art would not look to Harrison to modify Backaert, as such a combination would lead to a dangerous and inoperable system.”
Examiner’s Responses:
It is respectfully noted that amendment made to claim 1 necessitates new ground of rejection, specifically the limitation “wherein moving said lid lock relative to said lid”. The argument made with respect to claim 24, specifically to the combination of Backaert and Harrison is considered moot because claim 24 is now rejected by the combination of Seurat and Harrison.  See present Office Action for new ground of rejection. 

  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761